                                                                                  United States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
                       IN THE UNITED STATES DISTRICT COURT
                                                                                   November 07, 2018
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                                                                    David J. Bradley, Clerk
                                 HOUSTON DIVISION



JOSEPH JOHNSON, JR. and                         §
DAWN JOHNSON,                                   §
                                                §
                       Plaintiffs,              §
                                                §
v.                                              §
                                                §
DEUTSCHE BANK NATIONAL TRUST                    §
COMPANY, As Trustee in Trust                    §          CIVIL ACTION NO. H-18-1297
for REGISTERED HOLDERS OF                       §
LONG BEACH MORTGAGE LOAN TRUST                  §
2005-1 ASSET-BACKED                             §
CERTIFICATES SERIES 2005-1, and §
SELECT PORTFOLIO SERVICING, INC.,§
                                                §
                       Defendants.              §



                          MEMORANDUM OPINION AND ORDER


        Plaintiffs Joseph Johnson Jr. and Dawn Johnson,                      Husband and

Wife,       ("Plaintiffs") sued defendants Deutsche Bank National Trust

Company, as Trustee in Trust for Registered Holders of Long Beach

Mortgage Loan Trust 2005-1 Asset-Backed Certificates Series 2005-1

("Deutsche Bank") ,        and Select Portfolio Servicing,                  Inc.        ( "SPS")

(collectively,          "Defendants")      in       the    240th    District       Court         of

Fort Bend County, Texas, for breach of contract and suit to quiet

title       based on    claimed violations            of    the    Texas   Constitution. 1

Defendants       timely removed      the    action         to   this   court. 2        Pending



        1
      See Plaintiffs' First Amended Petition and Request for
Disclosures ("Plaintiffs' First Amended Petition"), Exhibit C-4 to
Defendants' Notice of Removal, Docket Entry No. 1-7.
        2
            See Notice of Removal, Docket Entry No. 1.
before the court is Defendants' Motion for Summary Judgment and

Brief       in   Support         ("Defendants'            MSJ")   (Docket    Entry    No.     14).

Defendants also seek a Final Judgment and Order of Foreclosure.

For the reasons stated below, Defendants' MSJ will be granted and

this action will be dismissed with prejudice.                         Defendants' proposed

Final Judgment and Order of Foreclosure will be entered.


                                  I.    Factual Alleqations 3

        This action involves a dispute between lenders                          (Defendants)

and borrowers            (Plaintiffs)          as    to the validity of a            Texas home

equity loan.             Mr.     Johnson executed and delivered a                    Texas Home

Equity Note          ("the Note")         made payable to the original                     lender,

Long Beach Mortgage Company, and its assigns in order to purchase

property located in Fort Bend County at 3134 Peninsulas Drive,

Missouri         City,    Texas        77459        ("the   Property") . 4    In     the    Note,

Mr.   Johnson promised to pay the principal balance                            ($420,000.00)

plus interest under the terms defined in the Note.                              The Note was

secured by a             Texas    Home    Equity Security Instrument                  ("Deed of



     See Defendants'
        3
                        MSJ,  Docket Entry No.     14,  pp.  2-5;
Plaintiffs' Response to Defendants' Motion for Summary Judgment
("Plaintiffs' Response to Defendants' MSJ"), Docket Entry No. 15,
pp. 3-4; Plaintiffs' First Amended Petition, Exhibit C-4 to
Defendants' Notice of Removal, Docket Entry No. 1-7, p. 4.

      The property description in the Deed of Trust listed an
      4

incorrect physical address for the Property, but in all other
respects accurately identified the Property.   See Declaration of
Michael F. Hord Jr., Exhibit 3, and Fort Bend County Real Property
Record, Exhibit 3-A, to Defendants' MSJ, Docket Entry No. 14-16.

                                                    -2-
Trust")       executed by Plaintiffs establishing a first lien on the

Property. 5          The Deed of Trust was recorded in Fort Bend County.

        The Parties executed and signed a                   number of documents          in

connection with closing on the Home Equity Loan detailing the Home

Equity Loan's terms.                On or about September 2,          2004,    Plaintiffs

executed a Texas Home Equity Affidavit and Agreement and recorded

it in the Fort Bend County real property records.                           On August 4,

2004, Mr. Johnson signed a document entitled "Good Faith Estimate."

On September 2,             2004,    Plaintiffs    executed a        document    entitled

"Texas        Home     Equity   Acknowledgment       of     Loan    Closing     Documents

Received          by   Borrower."       In   addition,      on     September    1,    2008,

Plaintiffs executed a Loan Modification Agreement with the then-

current lender, Washington Mutual Bank.

        JP Morgan Chase Bank later purchased Washington Mutual Bank

from        the   Federal     Deposit    Insurance        Corporation.         Acting    as

Washington Mutual's             receiver,    as    the    successor    in     interest   to

Long Beach Mortgage Company by operation of law, JP Morgan Chase

Bank assigned the Deed of Trust to Deutsche Bank and recorded the

assignment in Fort Bend County's real property records.                              As the

owner and holder of the Note and the assignee on the Deed of Trust,

Deutsche Bank is the current mortgagee on Plaintiffs' Home Equity

Loan.        SPS is the current mortgage servicer.



      The Note and the Deed of Trust will be collectively referred
        5

to throughout as the "Home Equity Loan."

                                             -3-
        Plaintiffs are currently in default on the Home Equity Loan.

Notices       of   default    and      intent    to     accelerate     were     sent     to

Plaintiffs'        residential address on December 7,             2009,      January 23,

2013,       and April 25,    2014. 6     Notice of acceleration was sent to

Plaintiffs on December 15, 2014. 7              The accelerated loan balance was

$801,611.45 as of September 2018. 8


                             II.    Standard of Review

        Summary judgment is appropriate if the movant establishes that

there is no genuine dispute about any material fact and the movant

is entitled to judgment as a matter of law.                   Fed. R. Civ. P. 56(a).

Disputes about material facts are genuine "if the evidence is such

that a reasonable jury could return a verdict for the nonmoving

party."       Anderson v.    Liberty Lobby,           Inc.,   106 S.   Ct.   2505,     2510

(1986) .      The moving party is entitled to judgment as a matter of

law if "the nonmoving party has failed to make a sufficient showing

on an essential element of her case with respect to which she has



        6
      See Notice of Intent to Accelerate and Demand for Payment
[December 7, 2009], Exhibit 1-H to Defendants' MSJ, Docket Entry
No. 14-9, p. 2i Acceleration Warning (Notice of Intent to
Foreclose) [January 23, 2013], Exhibit 1-I to Defendants' MSJ,
Docket Entry No. 14-lOi Notice of Default and Intent to Accelerate
[April 25, 2014], Exhibit 1-J to Defendants' MSJ, Docket Entry
No. 14-11.
        7
      See Notice of Acceleration, Exhibit 1-K to Defendants' MSJ,
Docket Entry No. 14-12.
        8
      See Payoff Statement, Exhibit 1-M to Defendants' MSJ, Docket
Entry No. 14-14.

                                          -4-
the burden of proof."      Celotex Corp. v. Catrett, 106        s.   Ct. 2548,

2552 (1986).

       A party moving for summary judgment "must           'demonstrate the

absence of a genuine issue of material fact,' but need not negate

the elements of the nonmovant' s case."       Little v. Liquid Air Corp. ,

37 F.3d 1069, 1075 (5th Cir. 1994)        (en bane)   (per curiam)     (quoting

Celotex, 106 S. Ct. at 2553).        "If the moving party fails to meet

this initial burden, the motion must be denied, regardless of the

nonmovant' s response."     Id.   If the moving party meets this burden,

Rule 56(c) requires the nonmovant to go beyond the pleadings and

show   by   affidavits,    depositions,    answers    to   interrogatories,

admissions on file,       or other admissible evidence that specific

facts exist over which there is a genuine issue for trial.                    Id.

The nonmovant "must do more than simply show that there is some

metaphysical doubt as to the material facts."          Matsushita Electric

Industrial Co., Ltd. v. Zenith Radio Corp., 106 S. Ct. 1348, 1356

(1986).

       In reviewing the evidence "the court must draw all reasonable

inferences in favor of the nonmoving party,           and it may not make

credibility determinations        or weigh   the   evidence."        Reeves    v.

Sanderson Plumbing Products,       Inc., 120 S. Ct. 2097,       2110   (2000).

The court resolves factual controversies in favor of the nonmovant,

"but only when there is an actual controversy, that is, when both

parties have submitted evidence of contradictory facts."               Little,

37 F.3d at 1075.

                                    -5-
                                          III.        Analysis

         Plaintiffs brought claims for breach of contract and suit to

quiet         title,       both     of   which        rely       on     the    premise     that     the

circumstances              surrounding       closing          on      their     Home    Equity     Loan

violated Sections 50 (a) ( 6) (M) ( ii) and 50 (a) ( 6) ( Q) (v) of Article XVI

of the Texas Constitution.

         Section 50 affords protection from foreclosure and forced sale

of     property          that     qualifies      as    a     "homestead"         under    the     Texas

Constitution.               Tex.    Const.    art.      XVI      §    50.     The parties do not

dispute that Section 50 applies to the Home Equity Loan.                                     Section

50(a) (6) (M) (ii) requires that for homestead property to be subject

to forced sale when a lender extends credit to a borrower,                                          the

borrower must have received a copy of the loan application and a

"final itemized disclosure of the actual fees,                                  points,    interest,

costs, and charges that will be charged at closing" at least one

business            day         before    closing.                   Tex.      Const.     art.     XVI

§    50 (a) (6) (M) (ii).          Section 50 (a) (6)      (Q)     (v) prevents foreclosure of

homestead property by a lender unless the borrower on an extension

of credit received "a copy of the final loan application and all

executed documents signed by the owner at closing related to the

extension of credit" at the time of closing.                                  Tex. Const. art. XVI

§   50 (a) (6)     (Q)   (v).    Defendants argue that both of Plaintiffs' claims

fail     as    a    matter of        law because the Home                   Equity Loan did not

violate either provision of the Texas Constitution.


                                                  -6-
A.      Plaintiffs' Breach of Contract Claim

        Section 50 (a)       of the Texas Constitution does not create a

separate cause of action, it "simply describes what a home-equity

loan must look like if a lender wants the option to foreclose on a

homestead        upon    borrower      default."      Garofolo     v.    Ocwen   Loan

Servicing, L.L.C., 497 S.W.3d 474, 478 (Tex. 2016)                     But a borrower

may assert constitutional violations through a breach of contract

action when the constitutional forfeiture provision is incorporated

into the terms of the home-equity loan.                Alexander v. Wells Fargo

Bank,    N.A.,    867 F.3d 593         (5th Cir.   2017);   Johnson v.     Citigroup

Mortgage Loan Trust            Inc.,    Civil Action No.       5:16-1114-RCL,    2017

WL 3337268, at *9 (W.D. Tex. Aug. 3, 2017); Garofolo, 497 S.W.3d at

484; Wood v. HSBC Bank USA, N.A., 505 S.W.3d 542, 546 (Tex. 2016).

Compliance with section 50(a) "is measured by the loan as it exists

at origination and whether it includes the terms and conditions

required to be foreclosure-eligible."               Garofolo, 497 S. W. 3d at 478.

        There    is     no   evidence    that    Plaintiffs'    Home    Equity   Loan

violated either of the two claimed provisions of Section 50(a).

Plaintiffs signed a Texas Home Equity Affidavit and Agreement ("the

Affidavit")       stating that the lender complied with the terms of

Section 50 (a) (6) (M) (ii).        In the Affidavit, Plaintiffs agreed that

"[t] he Note and Security Instrument have not been signed before one

business day after the date that the owner of the Property received




                                           -7-
a final itemized disclosure of the actual fees, points, interest,

costs, and charges that would be charged at closing .                                    "9



      Plaintiffs cite Box v. First State Bank, Bremond S.S.B., 340

B.R. 782, 787 (S.D. Tex. 2006), for the proposition that recitals in

a document like the Affidavit "by themselves [may be] inadequate to

make [a] lien valid if other evidence in the record" shows that the

circumstances surrounding creation of a home equity loan violated

the   Texas     Constitution.            In   Box      boilerplate          recitals     in    the

plaintiff's loan documents conflicted with other statements made by

the lender in connection with closing on the home equity loan.                                 Id.

In this case, however, Plaintiffs have cited no evidence that the

lenders did not comply with Section SO(a) (6) (M) (ii).                              Plaintiffs

swore in the Affidavit that they received an itemized list of fees

and   figures     at   least       one    day       before        closing    on   the    loan. 10

Plaintiffs have presented no additional evidence to show that they

did not receive this documentation.

      Nor have     Plaintiffs        presented any evidence                   that     the    Home

Equity     Loan   violated     §    SO(a) (6)        {Q)   (v).      Plaintiffs       signed     a

document acknowledging receipt                  of     a    copy of all       finalized and

signed loan documents at closing. 11                   Plaintiffs have presented the



      9
     See Texas Home Equity Affidavit and Agreement, Exhibit 1-C to
Defendants' MSJ, Docket Entry No. 14-4, p. 2 ~ K.
      10
      See Texas Home Equity Affidavit and Agreement, Exhibit 1-C
to Defendants' MSJ, Docket Entry No. 14-4, p. 2.
      11
      See Acknowledgment of Loan Closing Documents Received by
Borrower, Exhibit 1-E to Defendants' MSJ, Docket Entry No. 14-6.

                                              -8-
court with no additional evidence showing that they did not receive

a copy of all finalized and signed loan documents at closing.

        Because Plaintiffs have failed to establish a genuine issue of

material        fact    as   to     whether      Defendants             violated       the     Texas

Constitution,          Plaintiffs'       breach of       contract             claim   fails    as    a

matter of law.


B.      Plaintiffs' Suit to Quiet Title

        Plaintiffs also seek to remove                   a    cloud on the             Property's

title.        A suit to remove cloud or to quiet title exists "'to enable

the holder of the feeblest equity to remove from his way to legal

title     any    unlawful       hindrance       having       the    appearance          of    better

right.'"        Essex Crane Rental Corp. v. Carter, 371 S.W.3d 366, 388

(Tex. App. -- Houston [1st Dist.] 2012, pet. denied)                                 (quoting Bell

v.    Ott,    606 S.W.2d 942,           952   (Tex.   Civ.    App.       -- Waco 1980,         writ

ref'd n.r.e.)).         The plaintiff has the burden of proof to establish

his superior equity and right to relief.                                Id.      To do so       "the

plaintiff       must    show      (1)    an   interest       in     a    specific       property,

(2) title to the property is affected by a claim by the defendant,

and     (3)     the    claim,     although       facially          valid,       is    invalid       or

unenforceable."         Vernon v. Perrien, 390 S.W.3d 47, 61-62 (Tex. App.

-- El Paso 2012, no pet.)                (citation omitted) .             The plaintiff must

recover on the strength of his own title, not on the weakness of

the defendant's title.              Hurd v. BAC Home Loans Servicing, LP, 880

F. Supp. 2d 747, 767 (N.D. Tex. 2012); Ventura v. Wells Fargo Bank,

                                               -9-
N.A.,    Civil Action No.             4:17-075-A,         2017 WL 1194370,             at *2    (N.D.

Tex. March 30, 2017; Martin v. Amerman, 133 S.W.3d 262, 265 (Tex.

2004)    (citation omitted).

        Plaintiffs argue that they have a quiet title claim against

Defendants because issues remain as to whether Defendants' lien is

void    ab   initio      because           of     alleged       violations        of    the     Texas

Constitution by Defendants.                     Defendants contend that Plaintiffs'

quiet title claim fails as a matter of law because Plaintiffs have

presented     no      evidence             that     the       loan    violated         the      Texas

Constitution.

        Plaintiffs'      claim        to     superior         title   is    not   based on        the

strength of Plaintiffs' title to the Property, but on the weakness

of Defendants'       title to the Property resulting from the alleged

violations of the Texas Constitution.                         Therefore, Plaintiffs' quiet

title    claim     fails        as    a    matter        of    law.        See    Ventura,       2017

WL 1194370, at *2-*3 (dismissing the plaintiff's quiet title claim

because it rested on the weakness of the defendant's title rather

than on the strength of the plaintiff's title).


C.      Plaintiffs' Request for Injunctive Relief

        Plaintiffs      have         requested      a     permanent        injunction        against

Defendants.      "Under Texas law, a request for injunctive relief is

not itself a cause of action but depends on an underlying cause of

action."         Cook      v.        Wells        Fargo       Bank,   N.A.,       Civil        Action

No. 3:10-0592-D, 2010 WL 2772445, at *4 (N.D. Tex. July 12, 2010);

                                                  -10-
Butnaru v. Ford Motor Co., 84 S.W.3d 198, 204 (Tex. 2002).                                                   Because

Plaintiffs have failed to demonstrate that fact issues exist as to

either of their claims, they are not entitled to injunctive relief.


D.      Defendants' Request for an Order of Foreclosure

        Defendants              argue     that        they        are    entitled              to       an    order

authorizing           foreclosure          and        a     declaration        of       their           right     to

foreclose        on       the     Property.                 "To   foreclose      under              a    security

instrument           in    Texas        with     a     power       of    sale,      the         lender         must

demonstrate the following:                           ( 1)    a debt exists;             ( 2)    the debt is

secured by a lien created under Article 16,                               §   50(a) (6) of the Texas

Constitution;             (3)    plaintiffs are in default under the note and

security instrument; (4) plaintiffs received notice of default and

acceleration;" and (5) plaintiffs are not members of the National

Guard or United States Military and have not applied for relief

under the Soldier's and Sailor's Relief Act of 1940.                                                Tex. Prop.

Code Ann.        §    51.002;       Amaro v.           Bear Stearns Residential Mortgage

Corporation,          No.       1:15-CV-74,          2016 WL 6775504,               at *4           (S.D.      Tex.

March 31, 2016) .

        Defendants have established that a debt exists and that the

debt is a secured lien created under Article 16,                                    §    50(a) (6) of the

Texas        Constitution. 12             Defendants              have   also       established                that


      See Texas Home Equity Fixed/Adjustable Rate Note, Exhibit 1-A
        12

to Defendants' MSJ, Docket Entry No. 14-2; Texas Home Equity
Security Instrument, Exhibit 1-B to Defendants' MSJ, Docket Entry
No. 14-3; Texas Home Equity Affidavit and Agreement, Exhibit 1-C to
Defendants' MSJ, Docket Entry No. 14-3, p. 1.

                                                      -11-
Plaintiffs defaulted under the Deed of Trust. 13             Plaintiffs present

no evidence to contest Defendants' statement that Plaintiffs are in

default.       The Texas Property Code requires the mortgage servicer to

serve a debtor in default with a written notice by certified mail

stating that the Note is in default and providing at least twenty

days to cure the deficiency.             Tex.   Prop.   Code Ann.      §    51.002(d).

Plaintiffs received three notices of default by certified mail from

their        lenders    and   were   given   sufficient    time       to     cure   the

deficiency. 14         On December 15, 2014, a Notice of Acceleration was

sent to Plaintiffs by certified mail. 15                Therefore,         all notices

required by Texas law were sent to Plaintiffs.              Because Defendants

have presented sufficient evidence to satisfy the requirements for

an order of foreclosure under Texas Property Code                 §   51.002, their

request for an Order of Foreclosure against Plaintiffs will be

granted.


      See Notice of Intent to Accelerate and Demand for Payment
        13

[December 7, 2009], Exhibit 1-H to Defendants' MSJ, Docket Entry
No. 14-9, p. 2; Acceleration Warning (Notice of Intent to
Foreclose) [January 23, 2013], Exhibit 1-I to Defendants' MSJ,
Docket Entry No. 14-10; Notice of Default and Intent to Accelerate
[April 25, 2014], Exhibit 1-J to Defendants' MSJ, Docket Entry
No. 14-11.
        14
      Plaintiff was sent notices of default on December 7, 2009,
January 23, 2013, and April 25, 2014.     See Notice of Intent to
Accelerate and Demand for Payment [December 7, 2009], Exhibit 1-H
to Defendants' MSJ, Docket Entry No. 14-9; Acceleration Warning
(Notice of Intent to Foreclose) [January 23, 2013], Exhibit 1-I to
Defendants' MSJ, Docket Entry No. 14-10; Notice of Default and
Intent to Accelerate [April 25, 2014], Exhibit 1-J to Defendants'
MSJ, Docket Entry No. 14-11.
     15
      See Notice of Acceleration, Exhibit 1-K to Defendants' MSJ,
Docket Entry No. 14-12.

                                        -12-
                                IV.   Conclusion

     For    the   reasons   stated    above,     Plaintiffs    have     failed   to

present evidence sufficient to raise fact issues on their breach of

contract and suit to quiet title claims.               Defendants' Motion for

Summary    Judgment   (Docket     Entry   No.    14)   is   therefore    GRANTED.

Defendants' request for a Final Judgment and Order of Foreclosure

(Docket Entry No. 14-17) is also GRANTED.

     SIGNED at Houston, Texas, on this 7th day of November, 2018.




                                                          SIM LAKE
                                                UNITED STATES DISTRICT JUDGE




                                      -13-
